Case: 1:17-cv-05859 Document #: 260 Filed: 07/08/20 Page 1 of 4 PagelD #:2006

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LISA ALCORN, as Independent Administrator
Of the Estate of TYLER LUMAR,

Plaintiff,
Vv.

THE CITY OF CHICAGO, a Municipal
Corporation; OFFICER DANIEL

WARREN (#17444), OFFICER CARLOS

VEGA (#17477), OFFICER CORRINA

ESTEBAN (#17617); COMMANDER JAMES
JONES (#73), SERGEANT KEVIN GEYER
(#1679), JONATHAN ERRUM (#117727),
Individually and as employees and/or agents of the
CITY OF CHICAGO, OFFICER T. WLODARSKI,
OFFICER CRAWFORD, OFFICER GARMON,
OFFICER LEON, CORRECTIONAL
LIEUTENANT CHAUNTE LATHAM, and
LIEUTENANT ANGELA T. LEWIS,
Individually and as employees and/or agents of
the COOK COUNTY SHERIFF’S OFFICE, and
COOK COUNTY SHERIFF THOMAS J. DART,

No. 17 CV 3859

Nem Nome Name Nee re Nee Nee Ne Nee Nee Nee Nee Ne Ne Ne Ne Nr ee Nr Ne re ee eee eee ee”

Defendants.

PLAINTIFF’S FOURTH SUPPLEMENTAL RESPONSES TO
RULE 26(a)(1) DISCLOSURES

1, State the names and, if known, the addresses and telephone numbers of all persons who
you believe are likely to have discoverable information relevant to any party’s claims or
defenses, and provide a fair description of the nature of the information each such person
is believed to possess.

Paige Lumar
430 N. Waller Avenue, Unit 2W
Chicago, IL 60644

Paige Lumar is Tyler Lumar’s sister. Ms. Lumar grew up with her brother. She has lay person
knowledge of Tyler’s medical and mental health conditions prior to the incident. She has
information pertaining to damages; including, to the damages Savanah Lumar sustained a result of
Case: 1:17-cv-05859 Document #: 260 Filed: 07/08/20 Page 2 of 4 PagelD #:2007

losing her father. She has knowledge about Tyler’s relationships with his family, including but
not limited to herself, their mother, Casey Tencate and Savannah Lumar. She participated in
preparing the funeral and burial services for her brother. Ms. Lumar routinely visited and observed
Tyler during the time period of August 19, 2016 through Tyler’s death.

Taylor Tencate
1684 Campbell Ave
Des Plaines, IL 60016

Taylor Tencate is Casey Tencate’s sister. She has lay person knowledge of Tyler’s medical and
mental health conditions prior to the incident. Ms. Tencate has information pertaining to damages;
including, to the damages Savanah Lumar sustained a result of losing her father. She has
knowledge about Tyler’s relationships with his family, including but not limited to herself, her
sister, Casey Tencate and her niece, Savannah Lumar. Ms. Tencate has knowledge about Tyler’s
survival damages as she routinely visited and observed Tyler during the time period of August 19,
2016 through Tyler’s death.

Rosemary Malone
640 Elsie Dr.
Melrose Park, IL 60160

Rosemary Malone is Tyler Lumar’s godmother. Ms. Malone was an integral part of Tyler’s life
from birth through his death. She has lay person knowledge of Tyler’s medical and mental health
conditions prior to the incident. She has information pertaining to damages; including, to the
damages Savanah Lumar sustained a result of losing her father. She has knowledge about Tyler’s
relationships with his family, including but not limited to herself, Tyler’s mother, Casey Tencate
and Savannah Lumar. Ms. Malone has knowledge about Tyler’s survival damages as she visited
and observed Tyler during the time period of August 19, 2016 through Tyler’s death.

Ian Bowyer
817 S. Karlov Ave.
Chicago, IL 60624

Ian Bowyer is Tyler Lumar’s cousin. Ian grew up with Tyler. He has lay person knowledge of
Tyler’s medical and mental health conditions prior to the incident. Mr. Bowyer has information
pertaining to damages; including, to the damages Savanah Lumar sustained a result of losing her
father. He has knowledge about Tyler’s relationships with his family, including but not limited to
himself, Casey Tencate and Savannah Lumar. Mr. Bauer has knowledge about Tyler’s survival
damages as he visited and observed Tyler during the time period of August 19, 2016 through
Tyler’s death.

Austin Bowyer
836 N. Austin
Oak Park, IL 60302

Austin Bowyer is Tyler Lumar’s cousin. He has lay person knowledge of Tyler’s medical and
Case: 1:17-cv-05859 Document #: 260 Filed: 07/08/20 Page 3 of 4 PagelD #:2008

mental health conditions prior to the incident. Mr. Bowyer has information pertaining to damages;
including, to the damages Savanah Lumar sustained a result of losing her father. He has knowledge
about Tyler’s relationships with his family, including but not limited to himself, Casey Tencate
and Savannah Lumar, Mr. Bowyer has knowledge about Tyler’s survival damages as he visited
and observed Tyler during the time period of August 19, 2016 through Tyler’s death.

Trina Hoda
4809 S. Praire Ave.
Chicago, IL 60615

Trina Hoda is a very close family friend of the Lumar family. She has lay person knowledge of
Tyler’s medical and mental health conditions prior to the incident. Ms. Hoda has information
pertaining to damages; including, to the damages Savanah Lumar sustained a result of losing her
father. She has knowledge about Tyler’s relationships with his family, including but not limited
to herself, Lisa Alcorn, Casey Tencate and Savannah Lumar. Ms. Hoda has knowledge about
Tyler’s survival damages as she visited and observed Tyler during the time period of August 19,
2016 through Tyler’s death.

Rhonda Alcorn
Naperville, IL
* in process of moving; will supplement address accordingly.

Rhonda Johnson is Tyler Lumar’s aunt. She has lay person knowledge of Tyler’s medical and
mental health conditions prior to the incident. Ms. Johnson has information pertaining to damages;
including, to the damages Savanah Lumar sustained a result of losing her father. She has
knowledge about Tyler’s relationships with his family, including but not limited to herself, Lisa
Alcorn, Casey Tencate and Savannah Lumar. Ms. Johnson has knowledge about Tyler’s survival
damages as she visited and observed Tyler during the time period of August 19, 2016 through
Tyler’s death.

John Alcorn

10880 W. Sample Road
Apt 5203

Coral Springs, FL 33065

John Alcorn is Tyler Lumar’s uncle. He has lay person knowledge of Tyler’s medical and mental
health conditions prior to the incident. Mr. Alcorn has information pertaining to damages;
including, to the damages Savanah Lumar sustained a result of losing her father. He has knowledge
about Tyler’s relationships with his family, including but not limited to himself, Lisa Alcorn,
Casey Tencate and Savannah Lumar. Mr. Alcorn has knowledge about Tyler’s survival damages
as he occasionally visited and observed Tyler during the time period of August 19, 2016 through
Tyler’s death.
Case: 1:17-cv-05859 Document #: 260 Filed: 07/08/20 Page 4 of 4 PagelD #:2009

Megan Reyes
2668 Cressmoor Circle
Indianapolis, IN 46234

Megan Reyes was one of Tyler’s elementary teachers while he attended Allen Elementary School
in Aurora, Illinois. She was a friend and a mentor to Tyler Lumar as he aged. She has knowledge
about Tyler as an elementary student. She remained a friend of the family and of Tyler after Tyler
continued on into high school. She has knowledge about Tyler’s relationships with his family.
She may testify to her personal observations of Tyler after the incident, based upon her visits with
Tyler.

Janel Bishop

Oak Park River Forest High School
201 Scoville Ave.

Oak Park, IL 60302

Ms. Bishop was one of the Deans at Oak Park River Forest High School while Tyler Lumar
attended the school. She has knowledge of Tyler’s high school career, including his school
friendships. She has knowledge about Tyler’s relationships with his family, including but not
limited to Casey Tencate. She has no knowledge regarding the specific facts of the occurrence;
however, she did observe Tyler Lumar after August 19, 2016 but prior to his death.
